United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
U.S. POSTAL SERVICE, MORGAN
PROCESSING & DISTRIBUTION CENTER,
New York, NY, Employer
__________________________________________
Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-574
Issued: January 24, 2014

Case Submitted on the Record

ORDER REMANDING CASE FOR RECONSTRUCTION
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On January 15, 2013 appellant’s attorney filed an appeal from Office of Workers’
Compensation Programs’ (OWCP) file number xxxxxx537. Counsel indicated that he was
appealing a November 15, 2012 merit decision of OWCP. The appeal was docketed as
No. 13-574. The Board, having duly considered the matter, concludes that the appeal docketed
as No. 13-574 must be remanded to OWCP.
On appeal, counsel explained that on August 20, 2012 he requested reconsideration of an
October 20, 2011 decision issued under the present claim, File No. xxxxxx537. However,
OWCP denied modification by issuing the November 15, 2012 decision under File
No. xxxxxx864, another of appellant’s claims. It did not include the November 15, 2012
decision in the case record under File No. xxxxxx537 now before the Board. Also, OWCP did
not double File No. xxxxxx864 with the present claim.1

1

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c) (February 2000).

The Board has performed a limited review of OWCP’s November 15, 2012 decision
under File No. xxxxxx864.2 The Board notes that both File No. xxxxxx864 and File No.
xxxxxx537 concern claims for the same parts of the body and contain the same or similar
medical evidence. However, the Board cannot adjudicate matters under File No. xxxxxx537
without jurisdiction over File No. xxxxxx864. Therefore, the Board directs that File No.
xxxxxx537 be returned to OWCP for doubling with File No. xxxxxx864 and any development
deemed necessary due to the doubling of the claim files, be followed by an appropriate merit
decision to preserve appellant’s appeal rights.
IT IS HEREBY ORDERED THAT File No. xxxxxx537 is returned to the Office of
Workers’ Compensation Programs for doubling with File No. xxxxxx864 and any additional
development consistent with this decision and order.
Issued: January 24, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

Although the Board has access to File No. xxxxxx864, as noted, the claims have not been combined.

2

